Table Of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ☒ Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2014 ☐ Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number: 001-32863 iShares ® Silver Trust (Exact name of registrant as specified in its charter) New York 13-7474456 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) c/o iShares ® Delaware Trust Sponsor LLC 400 Howard Street San Francisco, California 94105 Attn: Product Management Team iShares ® Product Research & Development (Address of principal executive offices) (415) 670-2000 (Registrant’s telephone number, includingarea code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes☒ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer☒ Accelerated filer ☐ Non-accelerated filer☐ Smaller reporting company ☐ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes☐ No ☒ Table Of Contents Table of Contents Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 1 Balance Sheets at September 30, 2014 and December 31, 2013 1 Income Statements for the three and nine months ended September 30, 2014 and 2013 2 Statements of Changes in Shareholders’ Equity (Deficit) for the nine months ended September 30, 2014 and the year ended December 31, 2013 3 Statements of Cash Flows for the nine months ended September 30, 2014 and 2013 4 Schedule of Investments at September 30, 2014 5 Notes to Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item 4. Controls and Procedures 12 PART II – OTHER INFORMATION Item 1. Legal Proceedings 13 Item 1A. Risk Factors 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults Upon Senior Securities 13 Item 4. Mine Safety Disclosures 14 Item 5. Other Information 14 Item 6. Exhibits 14 SIGNATURES 15 Table Of Contents PART 1 – FINANCIAL INFORMATION Item 1. Financial Statements iShares® Silver Trust Balance Sheets (Unaudited) At September 30, 2014 and December 31, 2013 September 30, December 31, (Dollar amounts in $000’s, except for per Share amounts) ASSETS Current assets Investment in silver bullion $ (a) $ — Silver bullion inventory — (b) TOTAL ASSETS $ $ LIABILITIES, REDEEMABLE CAPITAL SHARES AND SHAREHOLDERS’ EQUITY (DEFICIT) Current liabilities Sponsor’s fees payable $ $ Total liabilities Commitments and contingent liabilities (Note 6) — — Redeemable capital Shares (at redemption value) — Shareholders’ equity (deficit) (c) — TOTAL LIABILITIES, REDEEMABLE CAPITAL SHARES AND SHAREHOLDERS’ EQUITY (DEFICIT) $ $ Shares issued and outstanding(d) Net asset value per Share(e) $ (a) Presented at fair value at September 30, 2014 (cost: $6,823,645). (b) Presented at the lower of cost or market value at December 31, 2013 (fair value: $6,243,467). Please refer to Note 2C for accounting policy. (c) Represents net asset value. Please refer to Note 2D. (d) No par value, unlimited amount authorized. (e) Effective January 1, 2014, the Trust qualifies as an investment company for accounting purposes. Disclosure of net asset value per Share is required for investment companies. Please refer to Note 2B. See notes to financial statements. 1 Table Of Contents iShares ® Silver Trust Income Statements (Unaudited) For the three and nine months ended September 30, 2014 and 2013 Three Months Ended Nine Months Ended September 30, September 30, (Dollar amounts in $000’s, except for per Share amounts) Revenue Proceeds from sales of silver bullion inventory to pay expenses $ — $ $ — $ Cost of silver bullion inventory sold to pay expenses — ) — ) Loss on sales of silver bullion inventory to pay expenses — ) — ) Loss on silver bullion distributed for the redemption of Shares — ) — ) Total loss on sales and distributions of silver bullion — ) — ) Adjustment to silver bullion inventory(a)(b) — — ) Total gain (loss) on silver bullion — — ) Expenses Sponsor’s fees Total expenses(b) Net investment loss(c) ) ) Net Realized and Unrealized Gain (Loss) Net realized gain from investment in silver bullion sold to pay expenses — — Net realized gain from silver bullion distributed for the redemption of Shares — — Net change in unrealized appreciation/depreciation on investment in silver bullion ) — ) — Net realized and unrealized loss ) — ) — NET INCOME (LOSS) $ ) $ $ ) $ ) Net income (loss) per Share $ ) $ $ ) $ ) Weighted-average Shares outstanding (a) In connection with the lower of cost or market valuation standard for inventory, at September 30, 2013 a market value recovery was recorded to partially offset the previously recorded market value reserve. Please refer to Note 2C for accounting policy. (b) In connection with the annual reporting close for the year ended December 31, 2013, management determined the manner in which it had previously reported the market value reserve on the Trust’s silver bullion inventory within previously issued interim financial statements was incorrect. The recognition of a market value reserve to the Trust’s inventory at September 30, 2013, which represents the adjustment necessary to reflect the carrying value of silver bullion inventory to the lower of cost or market value, was incorrectly reported as an expense of the Trust in the previously issued interim financial statements. Management determined that, according to U.S. GAAP, adjustments to the carrying value of the Trust’s silver bullion inventory should be reflected against the revenues such inventory generates. For the nine months ended September 30, 2013, totalloss on silver was overstated by $2,121,444,013 and total expenses were overstated by the same amount in the previously issued interim financial statements. Management evaluated the impact of this correction to the previously issued financial statements and determined that the historical presentation of the inventory reserves did not materially misstate the previously issued interim financial statements; however, because of the amount involved with this adjustment, the presentation has been corrected, and the previously filed financial statements for the nine months ended September30,2013 have been revised accordingly. (c) Effective January 1, 2014, the Trust qualifies as an investment company for accounting purposes. Net investment loss is applicable to investment companies. Please refer to Note 2B. See notes to financial statements. 2 Table Of Contents iShares ® Silver Trust Statements of Changes in Shareholders’ Equity (Deficit) (Unaudited) For the nine months ended September 30, 2014 and the year ended December 31, 2013 Nine Months Ended Year Ended (Dollar amounts in $000’s) September 30, 2014 December 31, 2013 Shareholders’ equity (deficit) – beginning of period(a) $ (b) $ ) Subscriptions — Redemptions ) — Net investment loss ) — Net realized gain from investment in silver bullion sold to pay expenses — Net realized gain from silver bullion distributed for the redemption of Shares — Net change in unrealized appreciation/depreciation on investment in silver bullion ) — Net loss — ) Adjustment of redeemable capital Shares to redemption value — Shareholders’ equity (deficit) – end of period $ 5,987,397 (b) $ — (a) The Trust reclassified redeemable capital Shares as of December 31, 2013 into shareholders’ equity as part of its transition to investment company accounting effective January1,2014. Please refer to Note 2B. (b) Represents net asset value. Please refer to Note 2D. See notes to financial statements. 3 Table Of Contents iShares ® Silver Trust Statements of Cash Flows (Unaudited) For the nine months ended September 30,2014 and 2013 Nine Months Ended September 30, (Dollar amounts in $000’s) CASH FLOWS FROM OPERATING ACTIVITIES: Proceeds from sales of silver bullion inventory to pay expenses $ $ Expenses – Sponsor’s fees paid ) ) Net cash provided by operating activities — — Increase (decrease) in cash — — Cash, beginning of period — — Cash, end of period $ — $ — RECONCILIATION OF NET LOSS TO NET CASH PROVIDED BY OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Proceeds from sales of investment in silver bullion sold to pay expenses — Net realized gain from investment in silver bullion sold to pay expenses ) — Cost of silver bullion inventory sold to pay expenses — Net realized (gain) loss from silver bullion distributed for the redemption of Shares ) Net change in unrealized appreciation/depreciation on investment in silver bullion — Adjustment to silver bullion inventory(a) — Change in operating assets and liabilities: Sponsor’s fees payable ) ) Net cash provided by operating activities $ — $ — Supplemental disclosure of non-cash information: Silver bullion contributed for subscription of Shares(b) $ $ Silver bullion distributed for redemption of Shares(b) $ ) $ ) (a) Net value of amounts previouslyreported as “market value reserve” and “market value recovery.” Please refer to Note 2C for accounting policy. (b) Presented at fair value for the nine months ended September 30, 2014 and at cost for the nine months ended September 30, 2013. See notes to financial statements. 4 Table Of Contents iShares ® Silver Trust Schedule of Investments(a) (Unaudited) At September 30, 2014 (All Balances in 000’s) Description Ounces Cost Fair Value Percentage of Net Asset Value Silver bullion $ $ % (a) Effective January 1, 2014, the Trust qualifies as an investment company for accounting purposes. Disclosure of a schedule of investments is required for investment companies. Please refer to Note 2B. See notes to financial statements. 5 Table Of Contents iShares ® Silver Trust Notes to Financial Statements (Unaudited) September 30, 2014 1 - Organization The iShares® Silver Trust (the “Trust”) was organized on April 21, 2006 as a New York trust. The trustee is The Bank of New York Mellon (the “Trustee”), which is responsible for the day to day administration of the Trust. The Trust’s sponsor is iShares® Delaware Trust Sponsor LLC, a Delaware limited liability company (the “Sponsor”). The Trust is governed by the First Amended and Restated Depositary Trust Agreement (the “Trust Agreement”) executed by the Trustee and the Sponsor as of February 28, 2013. The Trust issues units of beneficial interest (or “Shares”) representing fractional undivided beneficial interests in its net assets. The Trust seeks to reflect generally the performance of the price of silver. The Trust seeks to reflect such performance before payment of the Trust’s expenses and liabilities. The Trust is designed to provide a vehicle for investors to own interests in silver bullion. The accompanying unaudited financial statements were prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) for interim financial information and with the instructions for Form 10-Q and the rules and regulations of the U.S. Securities and Exchange Commission (the “SEC”). In the opinion of management, all material adjustments, consisting only of normal recurring adjustments considered necessary for a fair statement of the interim period financial statements have been made. Interim period results are not necessarily indicative of results for a full-year period. These financial statements and the notes thereto should be read in conjunction with the Trust’s financial statements included in its Annual Report on Form 10-K for the year ended December 31, 2013, as filed with the SEC on February 28, 2014. Effective January 1, 2014, the Trust qualifies as an investment company for accounting purposes and follows the accounting and reporting guidance under the Financial Accounting Standards Board (“FASB”) Accounting Standards Codification Topic 946, Financial Services – Investment Companies (“Topic 946”), but is not registered, and is not required to be registered, under the Investment Company Act of 1940, as amended (the “Investment Company Act”). Please refer to Note 2B Investment Company Status. 2 - Summary of Significant Accounting Policies A. Basis of Accounting The following is a summary of significant accounting policies consistently followed by the Trust in the preparation of its financial statements in conformity with U.S. GAAP. The preparation of financial statements in conformity with U.S. GAAP requires management to make certain estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates and these differences could be material. B. Investment Company Status In June 2013, the FASB issued Accounting Standards Update 2013-08, Investment Companies – Amendments to the Scope, Measurement, and Disclosure Requirements (“ASU 2013-08”). ASU 2013-08 is an update to Topic 946 that provides guidance to assess whether an entity is an investment company, and gives additional measurement and disclosure requirements for an investment company. ASU 2013-08 is effective for interim and annual periods beginning after December 15, 2013 and is required to be applied prospectively. Assessment of the Trust’s status as an investment company under ASU 2013-08 determined that the Trust meets all of the fundamental characteristics of an investment company for accounting purposes. As a result, effective January 1, 2014, the Trust qualifies as an investment company solely for accounting purposes pursuant to the accounting and reporting guidance under Topic 946, but is not registered, and is not required to be registered, under the Investment Company Act. As a result of the prospective application at ASU 2013-08, certain disclosures required by Topic 946 are only presented for periods beginning January 1, 2014. Financial statements and disclosures for periods prior to January 1, 2014 will continue to be presented in their previously reported form, however certain captions have been changed. The primary changes to the financial statements resulting from the adoption of ASU 2013-08 and application of Topic 946 include: ● reporting of silver bullion at fair value on the Balance Sheet, which was previously reported at the lower of cost or market; ● recognition of the change in unrealized appreciation or depreciation on investment in silver bullion is reported on the Income Statement, which was previously reported as an “Adjustmentof redeemable capital Shares to redemption value” on the Statement of Changes in Shareholders’ Equity (Deficit); ● Shares of the Trust are classified as “Shareholders’ equity,” representing the net asset value on the Balance Sheet, which was previously classified as “Redeemable capital Shares.” An adjustment was recorded at January 1, 2014 to reclassify the balance of redeemable capital Shares at December 31, 2013 into shareholders’ equity as follows (all balances in 000’s): Balance at
